Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 are all the claims.
2.	Claim 11 is amended and Claim 15 canceled in the Response of 1/14/2021.
3.	Claims 1-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2020.
4.	Applicant’s election without traverse of species for GD2 in the reply filed on 7/29/2020 is acknowledged.
5.	The non-elected species of Claim 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2020.
6.	Claims 11-14 and 16 are all the claims under examination.
7.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Specification
8.	The objections to the disclosure because of informalities is withdrawn. 

b)  Applicants have filed amendments to the specification to rectify the figure legend to Figure 1B to clarify the meaning of encircled numerical designations (1-8) referencing an aspect of the structure. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 11-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim and withdrawn for the pending claims.
a) The rejection of Claims 11-16 for the phrase “a peptide having affinity for an antigen” in Claim 11 is withdrawn in view of the amendment to delete the reference to any kind of affinity for the peptide to its antigen.
d) The rejection of Claim 16 in lacking antecedent basis for the limitation "the tumor specific antigen" is withdrawn in view of Applicants amendment of Claim 11 to recite “tumor specific antigen.”  

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



10.	“b)” The rejection of Claims 11-14 
Applicants allege amending claim 11 to include complexed . . . “through modification of the T-cell receptor alpha chain constant region and T-cell receptor beta chain constant region to promote pairing of exogenous T-cell receptor alpha chain constant region and T-cell receptor beta chain constant region” overcomes the rejection.
Response to Arguments
The allegation that “Those of skill in the art will appreciate that there are other ways to promote pairing of exogenous regions of T-cell receptor alpha and beta constant chains” is not substantiated by intrinsic or extrinsic evidence that describes what elements are required to avoid mispairing between endogenous and exogenous T-cell receptor proteins in a CAR construct. 
The term “modulation” finds no more additional support in the specification than what Applicants re-iterate twice in their comments: that the T-cell receptor alpha and beta chain constant regions can be modified by way of introducing mutations to introduce a second disulfide bond between exogenous regions of T-cell receptors alpha and beta constant chains. There are only two exemplars for the meaning of a “modification” to the T-cell receptor alpha and beta constant chains taught in the specification for the instant claimed CAR construct, namely, a mutation of T42C used in conjunction with a similar modification (S57C) [0066-0067].
The rejection is maintained.
“c)” The rejection of Claims 11-13 and 
Applicants allege claim 11 amended to replace “antigen” with “tumor specific antigen” thus defines the structure of the peptide by its capability of specifically binding a tumor specific antigen and is no longer a general structure having affinity to any antigen.
Response to Arguments
If the plain meaning of peptide is to be construed on the basis that Applicants are promulgating, then the peptide is, per se, a tumor antigen binding receptor because the invention is drawn to a chimeric antigen receptor. The meaning of a chimeric antigen receptor could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. However, the specification does not even provide a simple definition for what the de minimus properties are for a genus of “peptides” that bind the universe of all tumor specific antigens.
The ordinary artisan cannot envisage what structures are intended for the term “peptide” and that would possess the ability in the context of being directly fused to only the T-cell receptor beta chain constant region within the context of a CAR to bind the genus of all possible tumor antigens. Applicants are urging the Office to believe that they are in possession of a universal peptide unlimited in its structure, size and biochemistry (for that matter, any and all properties) that can bind to the universe of all known-and-yet-to-be discovered tumor antigens.
The rejection is maintained.

Priority
11.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  is maintained.
	Applicants allege Specification of the ’499 provisional teaches generally peptides against tumor antigens, that the specification “teaches generally peptides against tumor antigens; the application teaches a CAR comprising a peptide capable of specifically binding a tumor specific antigen.
	Response to Arguments
	The ‘449 application does not teach or suggest a universal peptide imbued with any one much less all of the properties that Applicants wish upon any such universal peptide to possess. In this respect, the ‘499 does not meet the written description requirements for the “peptide” of the invention much less does the specification even mention a “peptide” in order to give the artisan some sense of the meaning of the breadth and scope. Therefore, Applicants effective priority for a “peptide” is afforded the PCT filing date of 5/2/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	The rejection of Claim(s) 11-14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Szarejko et al (Poster provided as Exhibit E (undated) in the provisional filing and listing three named authors) as evidenced by Szarejko et al. (Molecular Therapy, (April 2016) Vol. 24, Supp. SUPPL. 1, pp. S256. Abstract Number: 646 and as evidenced by the instant specification in support of the sequences for SEQ ID NOS: 3 and 5 is maintained.
	Applicants allege the Szarejko Poster as evidenced by the Szarejko Abstract is not prior art under 102(a)(1) because it falls within the 102(b)(1)(A) exception as a grace period disclosure made by the inventor or joint inventor or by another who obtained the subject matter disclosed from the inventor or joint inventor. Submitted concurrently herewith is the declaration of inventor John Szarejko, explaining that Gary D. Myers, listed as an author on the Szarejko Poster and Szarejko Abstract is not an inventor of the present invention.
	Response to Arguments
	Nowhere in the priority document does any such universal peptide imbued with any one much less all of the properties that Applicants wish upon any such universal peptide to possess. Again, there is no mention of a “peptide” anywhere in the priority document much less even some nuance as to what constitutes the peptide and that can act as a chimeric antigen binding domain. Accordingly, and because the priority document does not establish possession of the invention as of the filing date of 5/2/2016, the rejection is maintained.

13.	The rejection of Claim(s) 11 and 15-16 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Garcia et al. (US 20190309307 with priority to 9/14/2016) is maintained.
	Applicants reincorporate the same arguments set forth for the Szarejko reference. 
	Response to Arguments
	For purposes of brevity, the Examiner incorporates the same comments set forth under the Szarejko reference.
The claimed invention is anticipated by Garcia.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 11-14 and 16 are indefinite for the recitation “capable of specifically binding a tumor specific antigen.” The recitation “capable of specifically binding” is incongruous and confusing. Capacity and capability suggest that the binding may sometimes occur but not always, and what determines the degree or amount of binding is not definite by the use of those term. The term “capable” implies that some undefined structure or condition is what predicates whether binding occurs or not. In the other instance, and within the possibility of binding, is that the binding is specific. Accordingly, the ordinary artisan cannot envisage what combination of elements for the peptide alone and the chimeric antigen receptor as a whole, would confer whether or not binding occurs and when it is specific.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
15.	Claims 11-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants are urging the Office to believe that they are in possession of a universal peptide unlimited in its structure, size and biochemistry (for that matter, any and all properties) that can bind to the universe of all known-and-yet-to-be discovered tumor antigens.
Applicants have failed to show the existence of a genus of peptides or even a universal peptide having binding specificity the genus of all target antigens that would perform in the manner and in the context of a CAR construct. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  Also see for example, Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc) stating:
"a few broad principles hold across all cases"; “We have made clear that the written description requirement does not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a definite way identifies the claimed invention can satisfy the written description requirement.  Falko-Gunter Falkner v. Inglis, 448 F.3d 1357, 1366-67 (Fed. Cir. 2006).  Conversely, we have repeatedly stated that actual "possession" or reduction to practice outside of the specification is not enough.  Rather, as stated above, it is the specification itself that must demonstrate possession.  And while the description requirement does not demand any particular form of disclosure, Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008), or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).”

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional property of binding any and all tumor specific antigens with any degree of specificity. There is insufficient guidance and direction as to the written description of the claimed peptide, as broadly encompassed by the claimed invention for a chimeric antigen receptor. One of skill in the art would conclude that applicant was not in possession of the functional attributes of a representative number of peptides possessed by the members of the genera as indicated above, and broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species much less a single species for a generic peptide to describe the claimed genera.

Conclusion
16.	No claims are allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643